UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. Buffalo China Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 88.40% Consumer Discretionary - 11.90% Automobiles - 2.42% Dongfeng Motor Group Co. Ltd. - Class H $ Hotels, Restaurants & Leisure - 1.22% Ctrip.com International, Ltd. - ADR (a) Fairwood Holdings Ltd. Media - 0.28% Bona Film Group Ltd. - ADR (a) Specialty Retail - 4.83% China ZhengTong Auto Services Holdings Ltd. (a) Emperor Watch & Jewellery Ltd. Hengdeli Holdings Ltd. Lentuo Internationl Inc. - ADR (a) Textiles, Apparel & Luxury Goods - 3.15% Anta Sports Products Ltd. Stella International Holdings Ltd. Tack Fat Group International Ltd. (a)(b)(c) 0 Total Consumer Discretionary (Cost $6,323,012) Consumer Staples - 5.82% Food Products - 3.49% Asian Citrus Holdings Ltd. Asian Citrus Holdings Ltd. China Agri-Industries Holdings Ltd. Tingyi (Cayman Islands) Holding Corp. Personal Products - 2.33% Biostime International Holdings Ltd. Hengan International Group Co. Ltd. Total Consumer Staples (Cost $1,073,533) Energy - 16.30% Oil, Gas & Consumable Fuels - 16.30% China Petroleum & Chemical Corp. - Class H China Shenhua Energy Co. CNOOC Ltd. PetroChina Company Ltd. Yanzhou Coal Mining Company Ltd. - Class H Total Energy (Cost $2,123,615) Financials - 10.86% Commercial Banks - 4.82% Agricultural Bank of China Ltd. - Class H Bank Of China Ltd. - Class H China Construction Bank - Class H Industrial & Commercial Bank of China Ltd. - Class H Insurance - 6.04% AIA Group Ltd. (a) China Life Insurance Co., Ltd. - Class H PICC Property and Casuality Co. Ltd. - Class H (a) Ping An Insurance (Group) Co. of China Ltd. - Class H Total Financials (Cost $2,456,811) Health Care - 6.02% Biotechnology - 1.97% 3SBio, Inc. - ADR (a) Health Care Equipment & Supplies - 2.31% Mindray Medical International Ltd. - ADR Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Pharmaceuticals - 1.74% Hua Han Bio-Pharmaceutical Holdings Ltd. - Class H The United Laboratories International Holdings Ltd. Total Health Care (Cost $1,152,520) Industrials - 8.67% Airlines - 2.79% Cathay Pacific Airways Ltd. China Southern Airline Co. Ltd. - Class H (a) Construction & Engineering - 1.02% China Communications Construction Co. - Class H China Railway Construction Corp. Ltd. - Class H China Railway Group Ltd. - Class H Electrical Equipment - 0.94% China High Speed Transmission Equipment Group Co. Dongfang Electric Corp. Ltd. - Class H Machinery - 0.65% China Automation Group Ltd. Transportation Infrastructure - 3.27% Anhui Expressway Co. Sichuan Expressway Co. Ltd. - Class H Total Industrials (Cost $1,852,456) Information Technology - 5.41% Communications Equipment - 1.96% O-Net Communication Group Ltd. (a) ZTE Corp. - Class H Internet Software & Services - 1.31% ChinaCache International Holdings Ltd. - ADR (a) Tencent Holdings Ltd IT Services - 1.09% Travelsky Technology Ltd. - Class H Software - 1.05% AsiaInfo-Linkage Inc. (a) Longtop Financial Technologies Ltd. - ADR (a)(b)(c) Total Information Technology (Cost $1,519,509) Materials - 8.47% Chemicals - 1.84% China BlueChemical Ltd. - Class H Construction Materials - 4.16% Anhui Conch Cement Co. Ltd. China Shanshui Cement Group Metals & Mining - 2.47% Aluminum Corporation Of China Ltd. Jiangxi Copper Company Ltd. - Class H Total Materials (Cost $953,226) Telecommunication Services - 10.81% Diversified Telecommunication Services - 6.95% China Communications Services Corp. Ltd. - Class H China Telecom Corp. Ltd. - Class H China Unicom Ltd. Wireless Telecommunication Services - 3.86% China Mobile Ltd. Total Telecommunication Services (Cost $2,602,485) Utilities - 4.14% Independent Power Producers & Energy Traders - 3.64% Datang International Power Generation Company Ltd. - Class H Huadian Power International Corp. Ltd. - Class H Huaneng Power International, Inc. - Class H Water Utilities - 0.50% Guangdong Investment Ltd. Total Utilities (Cost $1,582,105) TOTAL COMMON STOCKS (Cost $21,639,272) SHORT TERM INVESTMENTS - 5.26% Investment Compaies - 5.26% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $1,420,692) TOTAL SHORT TERM INVESTMENTS (Cost $1,420,692) Total Investments(Cost $23,059,964) - 93.66% Other Assets in Excess of Liabilities - 6.34% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing. (b) Portion or all of these securities deemed illiquid. The total value of these portions amounted to $123,680 (0.46% of net assets) at June 30, 2011. (c) Fair valued security. The total value of these securities amounted to $123,680 (0.46% of net assets) at June 30, 2011 The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of June 30, 2011, the country diversification was as follows: Fair Value Percentage China $ % Hong Kong % Total Common Stock $ % Total Short Term Investment % Total Investments $ % Other Assets in Excess of Liabilities % TOTAL NET ASSETS $ % The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Flexible Income Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 57.70% Consumer Discretionary - 0.45% Hotels, Restaurants & Leisure - 0.45% McDonald's Corp. $ Total Consumer Discretionary (Cost $558,217) Consumer Staples - 16.50% Beverages - 3.67% The Coca Cola Co. Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 4.24% Costco Wholesale Corp. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 3.44% Campbell Soup Co. ConAgra Foods, Inc. Kellogg Co. Kraft Foods Inc. - Class A Household Products - 5.15% The Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Consumer Staples (Cost $24,673,613) Energy - 16.52% Energy Equipment & Services - 1.82% Patterson-UTI Energy, Inc. Schlumberger Ltd. (c) Oil, Gas & Consumable Fuels - 14.70% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Frontier Oil Corp. Hess Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR (a)(c) Total Energy (Cost $15,223,580) Financials - 4.29% Insurance - 4.29% The Allstate Corp. (a) Chubb Corp. Cincinnati Financial Corp. (a) Total Financials (Cost $8,017,598) Health Care - 7.52% Health Care Equipment & Supplies - 0.63% Baxter International, Inc. Pharmaceuticals - 6.89% Abbott Laboratories Eli Lilly & Co. (a) GlaxoSmithKline, PLC - ADR (a)(c) Johnson & Johnson Pfizer, Inc. Total Health Care (Cost $12,116,771) Industrials - 6.29% Aerospace & Defense - 1.57% The Boeing Co. (a) Commercial Services & Supplies - 2.72% Pitney Bowes, Inc. (a) Waste Management Inc. (a) Industrial Conglomerates - 2.00% General Electric Co. (a) Total Industrials (Cost $14,339,775) Information Technology - 4.42% Semiconductors & Semiconductor Equipment - 3.04% Applied Materials, Inc. (a) Intel Corp. (a) Software - 1.38% Microsoft Corp. (a) Total Information Technology (Cost $7,810,080) Materials - 0.57% Chemicals - 0.57% E.I. du Pont de Nemours & Co. Total Materials (Cost $837,633) Utilities - 1.14% Gas Utilities - 0.47% Questar Corp. Multi-Utilities - 0.67% OGE Energy Corp. Total Utilities (Cost $1,762,008) TOTAL COMMON STOCKS (Cost $85,339,275) CONVERTIBLE BONDS - 0.48% Health Care - 0.48% Biotechnology - 0.48% Amylin Pharmaceuticals, Inc. $ 3.000%, 06/15/2014 Total Health Care (Cost $873,770) TOTAL CONVERTIBLE BONDS (Cost $873,770) CORPORATE BONDS - 28.21% Consumer Discretionary - 9.85% Diversified Consumer Services - 1.87% Carriage Services, Inc. 7.875%, 01/15/2015 Education Management LLC 8.750%, 06/01/2014 Hotels, Restaurants & Leisure - 1.85% Isle of Capri Casinos 7.000%, 03/01/2014 Leisure Equipment & Products - 0.98% Brunswick Corp. 7.375%, 09/01/2023 Media - 4.34% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired 10/16/2009 through 05/09/2011, Cost $8,063,574) (b)(c) Specialty Retail - 0.81% United Auto Group, Inc. 7.750%, 12/15/2016 Total Consumer Discretionary (Cost $18,220,224) Consumer Staples - 3.79% Food & Staples Retailing - 2.13% The Pantry, Inc. 7.750%, 02/15/2014 Food Products - 1.66% Smithfield Foods, Inc. 7.750%, 07/01/2017 Total Consumer Staples (Cost $6,922,846) Energy - 9.46% Energy Equipment & Services - 0.98% Hornbeck Offshore Services, Inc. 6.125%, 12/01/2014 8.000%, 09/01/2017 Oil, Gas & Consumable Fuels - 8.48% Berry Petroleum Co. 8.250%, 11/01/2016 Frontier Oil Corp. 8.500%, 09/15/2016 Goodrich Petroleum Corp. 8.875%, 03/15/2019 (Acquired 02/25/2011 through 03/09/2011, Cost $599,375) (b) Swift Energy Co. 7.125%, 06/01/2017 United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $17,007,808) Health Care - 1.23% Health Care Providers & Services - 1.10% CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 Pharmaceuticals - 0.13% Warner Chilcott Corp. 7.750%, 09/15/2018 (Acquired 08/12/2010, Cost $250,000) (b)(c) Total Health Care (Cost $2,298,750) Industrials - 3.08% Aerospace & Defense - 0.20% Triumph Group Inc. 8.000%, 11/15/2017 Commercial Services & Supplies - 0.28% Covanta Holding Corp. 7.250%, 12/01/2020 Consumer Services & Supplies - 1.31% Interface, Inc. 9.500%, 02/01/2014 Electrical Equipment - 0.14% Polypore International, Inc. 7.500%, 11/15/2017 Road & Rail - 1.15% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (c) Total Industrials (Cost $5,496,742) Information Technology - 0.80% Software - 0.80% Audatex North America, Inc. 6.750%, 06/15/2018 (Acquired 06/10/2011, Cost $1,500,000) (b) Total Information Technology (Cost $1,500,000) TOTAL CORPORATE BONDS (Cost $51,446,370) SHORT TERM INVESTMENTS - 12.67% Investment Compaies - 12.67% $ Fidelity Institutional Government Portfolio - 0.01% The STIT-Treasury Portfolio - 0.02% Total Investment Companies (Cost $23,895,891) TOTAL SHORT TERM INVESTMENTS (Cost $23,895,891) Total Investments(Cost $161,555,306) - 99.06% Other Assets in Excess of Liabilities - 0.94% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Portions of these investments are segregated as collateral for open written option contracts. (b) Restricted security deemed liquid. The total value of restricted securities is $10,551,437 (5.59% of net assets) at June 30, 2011. (c) Foreign Issued Security. The total value of these securities amounted to $18,903,937 (10.02% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Flexible Income Fund Schedule of Options Written June 30, 2011 (Unaudited) Contracts Value CALL OPTIONS The Allstate Corp. Expiration: August, 2011, Exercise Price: $31.00 $ Expiration: August, 2011, Exercise Price: $32.00 Applied Materials, Inc. Expiration: October, 2011, Exercise Price: $14.00 The Boeing Co. Expiration: August, 2011, Exercise Price: $77.50 Cincinnati Financial Corp. 70 Expiration: August, 2011, Exercise Price: $30.00 Expiration: September, 2011, Exercise Price: $30.00 Eli Lilly & Co. Expiration: August, 2011, Exercise Price: $38.00 General Electric Co. Expiration: August, 2011, Exercise Price: $19.00 GlaxoSmithKline, PLC Expiration: August, 2011, Exercise Price: $43.00 Intel Corp. Expiration: August, 2011, Exercise Price: $22.00 Microsoft Corp. Expiration: August, 2011, Exercise Price: $26.00 Pitney Bowes, Inc. Expiration: July, 2011, Exercise Price: $26.00 Expiration: August, 2011, Exercise Price: $23.00 Royal Dutch Shall PLC Expiration: August, 2011, Exercise Price: $75.00 Waste Management Inc. Expiration: August, 2011, Exercise Price: $40.00 Total Options Written(Premiums received $172,353) $ Buffalo Growth Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 96.06% Consumer Discretionary - 12.36% Auto Components - 1.75% Johnson Controls, Inc. $ Hotels, Restaurants & Leisure - 6.08% McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. WMS Industries Inc. (a) Yum! Brands, Inc. Household Durables - 1.93% Harman International Industries, Inc. Specialty Retail - 1.09% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 1.51% Polo Ralph Lauren Corp. Total Consumer Discretionary (Cost $49,915,006) Consumer Staples - 3.37% Beverages - 1.67% The Coca Cola Co. Household Products - 1.70% The Procter & Gamble Co. Total Consumer Staples (Cost $13,159,641) Energy - 3.02% Energy Equipment & Services - 3.02% Baker Hughes, Inc. Schlumberger Ltd. (b) Total Energy (Cost $11,604,138) Financials - 12.13% Capital Markets - 4.23% Affiliated Managers Group, Inc. (a) The Goldman Sachs Group, Inc. Northern Trust Corp. Diversified Financial Services - 7.90% Global Payments Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc. (a) Visa Inc. Total Financials (Cost $51,973,755) Health Care - 16.40% Health Care Equipment & Supplies - 5.33% Align Technology, Inc. (a) Baxter International, Inc. Haemonetics Corp. (a) Life Sciences Tools & Services - 5.01% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Pharmaceuticals - 6.06% Abbott Laboratories Allergan, Inc. Johnson & Johnson Total Health Care (Cost $63,116,089) Industrials - 12.58% Aerospace & Defense - 1.67% The Boeing Co. Air Freight & Logistics - 2.18% FedEx Corp. Construction & Engineering - 0.98% Fluor Corp. Electrical Equipment - 2.12% Emerson Electric Co. Industrial Conglomerates - 3.43% 3M Co. General Electric Co. Machinery - 1.18% Chart Industries, Inc. (a) Professional Services - 1.02% The Corporate Executive Board Co. Total Industrials (Cost $49,579,367) Information Technology - 31.59% Communications Equipment - 6.00% Cisco Systems, Inc. Motorola Solutions, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 3.69% Apple Inc. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 2.18% Corning Inc. Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 6.09% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) Semiconductors & Semiconductor Equipment - 6.41% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Texas Instruments, Inc. Software - 7.22% Electronic Arts Inc. (a) Microsoft Corp. Oracle Corp. Solera Holdings Inc. Total Information Technology (Cost $133,489,410) Materials - 4.61% Chemicals - 4.61% FMC Corp. Monsanto Co. Praxair, Inc. Total Materials (Cost $18,186,636) TOTAL COMMON STOCKS (Cost $391,024,042) SHORT TERM INVESTMENTS - 7.84% Investment Compaies - 7.84% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $34,385,409) TOTAL SHORT TERM INVESTMENTS (Cost $34,385,409) Total Investments(Cost $425,409,451) - 103.90% Liabilities in Excess of Other Assets - (3.90)% ) TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $5,762,880 (1.31% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo High Yield Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 6.89% Consumer Discretionary - 2.96% Diversified Consumer Services - 1.10% Lincoln Educational Services Corp. $ Hotels, Restaurants & Leisure - 1.86% WMS Industries Inc. (a) Total Consumer Discretionary (Cost $4,438,858) Consumer Staples - 1.02% Food Products - 1.02% Kraft Foods Inc. - Class A Unilever NV - NY Shares - ADR (c) Total Consumer Staples (Cost $2,129,180) Financials - 0.88% Diversified Financial Services - 0.88% JPMorgan Chase & Co. Total Financials (Cost $2,304,812) Health Care - 1.63% Pharmaceuticals - 1.63% Abbott Laboratories Johnson & Johnson Total Health Care (Cost $3,344,229) Industrials - 0.40% Industrial Conglomerates - 0.40% General Electric Co. Total Industrials (Cost $1,024,875) Special Purpose Entity - 0.00% Broadcasting (except Internet) - 0.00% Adelphia Recovery Trust (a)(b)(d) 0 Total Special Purpose Entity (Cost $712,005) 0 TOTAL COMMON STOCKS (Cost $13,953,959) CONVERTIBLE PREFERRED STOCKS - 3.59% Consumer Discretionary - 0.96% Media - 0.96% The Interpublic Group of Companies, Inc. Total Consumer Discretionary (Cost $2,015,050) Financials - 1.42% Commercial Banks - 1.42% Boston Private Capital Trust I (a) Total Financials (Cost $5,342,000) Health Care - 1.21% Health Care Providers & Services - 1.21% HEALTHSOUTH Corp. Total Health Care (Cost $2,563,619) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $9,920,669) PREFERRED STOCKS - 2.00% Financials - 2.00% Capital Markets - 0.66% AMG Capital Trust I Real Estate Management & Development - 1.34% Firstservice Corp. (c) Total Financials (Cost $4,195,044) TOTAL PREFERRED STOCKS (Cost $4,195,044) CONVERTIBLE BONDS - 12.22% Consumer Discretionary - 0.55% Media - 0.55% The Interpublic Group of Companies, Inc. $ 4.750%, 03/15/2023 Total Consumer Discretionary (Cost $990,000) Consumer Staples - 0.13% Food & Staples Retailing - 0.13% The Pantry, Inc. 3.000%, 11/15/2012 Total Consumer Staples (Cost $270,390) Energy - 1.84% Energy Equipment & Services - 1.84% Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 Total Energy (Cost $3,872,710) Financials - 0.61% Capital Markets - 0.61% Janus Capital Group, Inc. 3.250%, 07/15/2014 Total Financials (Cost $1,305,750) Health Care - 6.02% Biotechnology - 1.17% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Health Care Equipment & Supplies - 3.38% American Medical Systems 3.250%, 07/01/2036 4.000%, 09/15/2041 CONMED Corp. 2.500%, 11/15/2024 NuVasive, Inc. 2.250%, 03/15/2013 2.750%, 07/01/2017 (b) SonoSite, Inc. 3.750%, 07/15/2014 Life Sciences Tools & Services - 1.47% Charles River Laboratories International, Inc. 2.250%, 06/15/2013 Total Health Care (Cost $12,311,173) Industrials - 1.82% Electrical Equipment - 1.19% General Cable Corp. 4.500%, 11/15/2029 Trading Companies & Distributors - 0.63% WESCO International, Inc. 6.000%, 09/15/2029 Total Industrials (Cost $2,578,029) Information Technology - 1.15% Communications Equipment - 0.77% Ciena Corp. 4.000%, 03/15/2015 (Acquired 03/09/2010, Cost $1,500,000) (e) Semiconductors & Semiconductor Equipment - 0.38% Intel Corp. 2.950%, 12/15/2035 Total Information Technology (Cost $2,342,180) Materials - 0.10% Metals & Mining - 0.10% Steel Dynamics, Inc. 5.125%, 06/15/2014 Total Materials (Cost $200,000) TOTAL CONVERTIBLE BONDS (Cost $23,870,232) CORPORATE BONDS - 67.27% Consumer Discretionary - 28.52% Diversified Consumer Services - 3.41% Carriage Services, Inc. 7.875%, 01/15/2015 Education Management LLC 8.750%, 06/01/2014 Hotels, Restaurants & Leisure - 7.11% Cedar Fair L.P. 9.125%, 08/01/2018 Gaylord Entertainment Co. 6.750%, 11/15/2014 Isle of Capri Casinos 7.000%, 03/01/2014 Penn National Gaming, Inc. 8.750%, 08/15/2019 Pinnacle Entertainment, Inc. 7.500%, 06/15/2015 Royal Caribbean Cruises Ltd. 7.000%, 06/15/2013 (c) 7.500%, 10/15/2027 (c) Scientific Games International Inc. 7.875%, 06/15/2016 (Acquired 12/23/2010, Cost $350,875) (e) Speedway Motorsports, Inc. 8.750%, 06/01/2016 6.750%, 02/01/2019 Vail Resorts, Inc. 6.500%, 05/01/2019 (Acquired 04/11/2011, Cost $1,000,000) (e) Household Durables - 2.37% Jarden Corp. 7.500%, 05/01/2017 Sealy Mattress Co. 8.250%, 06/15/2014 10.875%, 04/15/2016 (Acquired 05/15/2009, Cost $84,460) (e) Internet & Catalog Retail - 0.49% HSN, Inc. 11.250%, 08/01/2016 Leisure Equipment & Products - 1.19% Brunswick Corp. 7.375%, 09/01/2023 Media - 5.48% Interactive Data Corp. 10.250%, 08/01/2018 (Acquired 07/20/2010, Cost $500,000) (e) Lamar Media Corp. 6.625%, 08/15/2015 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired 10/16/2009 through 05/09/2011, Cost $7,880,315) (c)(e) Regal Entertainment Group 9.125%, 08/15/2018 Specialty Retail - 4.84% AutoNation, Inc. 7.000%, 04/15/2014 (b) Sally Holdings LLC 9.250%, 11/15/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Textiles, Apparel & Luxury Goods - 3.63% Oxford Industries, Inc. 11.375%, 07/15/2015 Phillips Van-Heusen 7.750%, 11/15/2023 Total Consumer Discretionary (Cost $62,879,813) Consumer Staples - 6.74% Food & Staples Retailing - 2.31% The Pantry, Inc. 7.750%, 02/15/2014 Susser Holdings LLC / Susser Finance Corp. 8.500%, 05/15/2016 Food Products - 1.23% Smithfield Foods, Inc. 7.750%, 07/01/2017 Personal Products - 3.20% Prestige Brands Inc. 8.250%, 04/01/2018 Revlon Consumer Products Corp. 9.750%, 11/15/2015 Total Consumer Staples (Cost $15,050,173) Energy - 8.54% Energy Equipment & Services - 0.89% Gulfmark Offshore, Inc. 7.750%, 07/15/2014 Parker Drilling Co. 9.125%, 04/01/2018 Oil, Gas & Consumable Fuels - 7.65% Berry Petroleum Co. 10.250%, 06/01/2014 8.250%, 11/01/2016 Concho Res, Inc. 6.500%, 01/15/2022 Concho Resources, Inc. 8.625%, 10/01/2017 Continental Resources, Inc. 8.250%, 10/01/2019 Frontier Oil Corp. 6.875%, 11/15/2018 Goodrich Petroleum Corp. 8.875%, 03/15/2019 (Acquired 02/25/2011 through 04/20/2011, Cost $4,211,250) (e) Inergy L.P./Inergy Financial Corp. 6.875%, 08/01/2021 (Acquired 01/19/2011, Cost $3,000,000) (e) United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $19,131,433) Financials - 0.79% Capital Markets - 0.79% Janus Capital Group, Inc. 6.125%, 09/15/2011 Total Financials (Cost $1,792,625) Health Care - 3.30% Health Care Providers & Services - 1.77% CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 Pharmaceuticals - 1.53% Warner Chilcott Corp. 7.750%, 09/15/2018 (Acquired 08/12/2010 through 12/21/2010, Cost $3,533,750) (c)(e) Total Health Care (Cost $7,627,500) Industrials - 13.22% Aerospace & Defense - 2.35% Transdigm, Inc. 7.750%, 12/15/2018 (Acquired 12/01/2010, Cost $2,000,000) (e) Triumph Group Inc. 8.000%, 11/15/2017 8.625%, 07/15/2018 Commercial Services & Supplies - 4.52% Casella Waste Systems, Inc. 7.750%, 02/15/2019 (Acquired 01/26/2011 through 04/14/2011, Cost $756,250) (e) Cenveo Corp. 7.875%, 12/01/2013 Covanta Holding Corp. 3.250%, 06/01/2014 7.250%, 12/01/2020 Darling International, Inc. 8.500%, 12/15/2018 (Acquired 12/03/2010, Cost $100,000) (e) Interface, Inc. 9.500%, 02/01/2014 Mobile Mini, Inc. 6.875%, 05/01/2015 Electrical Equipment - 0.11% Polypore Intl, Inc. 7.500%, 11/15/2017 Machinery - 2.28% Altra Holdings, Inc. 8.125%, 12/01/2016 American Railcar Industries, Inc. 7.500%, 03/01/2014 Chart Industries, Inc. 9.125%, 10/15/2015 (b) Road & Rail - 3.96% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (c) 6.625%, 12/15/2020 (Acquired 12/14/2010, Cost $2,000,000) (c)(e) 6.125%, 06/15/2021 (Acquired 05/06/2011, Cost $2,000,000) (b)(c)(e) Kansas City Southern Railway 13.000%, 12/15/2013 Total Industrials (Cost $28,930,105) Information Technology - 5.47% Electronic Equipment, Instruments & Components - 1.64% Kemet Corp. 10.500%, 05/01/2018 IT Services - 2.18% iGate Corp. 9.000%, 05/01/2016 (Acquired 04/14/2011, Cost $5,000,000) (e) Semiconductors & Semiconductor Equipment - 1.00% KLA-Tencor Corp. 6.900%, 05/01/2018 National Semiconductor Corp. 6.600%, 06/15/2017 Software - 0.65% Audatex North America, Inc. 6.750%, 06/15/2018 (Acquired 06/10/2011, Cost $1,500,000) (e) Total Information Technology (Cost $11,924,287) Materials - 0.23% Metals & Mining - 0.23% Steel Dynamics, Inc. 7.625%, 03/15/2020 Total Materials (Cost $500,000) Telecommunication Services - 0.46% Diversified Telecommunications - 0.46% Level 3 Financing, Inc. 10.000%, 02/01/2018 Total Telecommunication Services (Cost $1,076,052) TOTAL CORPORATE BONDS (Cost $148,911,988) SHORT TERM INVESTMENTS - 6.39% Investment Compaies - 6.39% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $14,890,517) TOTAL SHORT TERM INVESTMENTS (Cost $14,890,517) Total Investments(Cost $215,742,409) - 98.36% Other Assets in Excess of Liabilities - 1.64% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing. (b) Fair valued security. The total value of these securities amounted to $7,196,975 (3.09% of net assets) at June 30, 2011. (c) Foreign issued security. The total value of these securities amounted to $27,667,512 (11.87% of net assets) at June 30, 2011. (d) Illiquid Security. The total value of these securities amounted to $0 (0.00% of net assets) at June 30, 2011. (e) Restricted security deemed liquid. The total value of restricted securities is $36,435,880 (15.64% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo International Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 85.10% Bermuda - 4.40% Food Products - 2.04% Asian Citrus Holdings Ltd. $ Asian Citrus Holdings Ltd. Industrial Conglomerates - 2.36% Jardine Matheson Holding Ltd. Total Bermuda (Cost $2,653,905) Brazil - 5.09% Diversified Financial Services - 1.79% BM&F Bovespa SA Health Care Providers & Services - 2.13% Diagnosticos da America SA Fleury SA Real Estate Management & Development - 1.17% BR Properties SA Iguatemi Empresa de Shopping Centers SA Total Brazil (Cost $3,174,338) Cayman Islands - 7.51% Biotechnology - 1.38% 3SBio, Inc. - ADR (a) Communications Equipment - 0.97% O-Net Communication Group Ltd. (a) Construction Materials - 0.51% China Shanshui Cement Group Hotels, Restaurants & Leisure - 0.61% Ctrip.com International, Ltd. - ADR (a) Internet Software & Services - 0.94% ChinaCache International Holdings Ltd. - ADR (a) Media - 0.17% Bona Film Group Ltd. - ADR (a) Personal Products - 0.24% Biostime International Holdings Ltd. Specialty Retail - 1.98% China ZhengTong Auto Services Holdings Ltd. (a) Hengdeli Holdings Ltd. Lentuo Internationl Inc. - ADR (a) Textiles, Apparel & Luxury Goods - 0.71% Stella International Holdings Ltd. Total Cayman Islands (Cost $4,822,871) Chile - 1.30% Beverages - 1.30% Compania Cervecerias Unidas S.A. - ADR Total Chile (Cost $729,225) China - 1.50% Health Care Equipment & Supplies - 1.50% Mindray Medical International Ltd. - ADR Total China (Cost $993,347) France - 9.66% Beverages - 2.41% Pernod Ricard SA Remy Cointreau SA Electrical Equipment - 1.99% Schneider Electric Food Products - 1.87% DANONE S.A. Machinery - 1.04% Vallourec SA Software - 1.45% Dassault Systemes S.A. Textiles, Apparel & Luxury Goods - 0.90% LVMH Moet Hennessy Louis Vuitton SA Total France (Cost $5,667,276) Germany - 11.80% Food Products - 0.73% KWS Saat AG Health Care Equipment & Supplies - 2.02% Fresenius SE Household Products - 1.72% Henkel AG & Co. KGaA Industrial Conglomerates - 0.91% Siemens AG - ADR Pharmaceuticals - 1.90% Bayer AG Bayer AG - ADR Software - 0.97% SAP AG - ADR Textiles, Apparel & Luxury Goods - 3.55% Adidas AG Puma AG Rudolf Dassler Sport Total Germany (Cost $6,855,687) Hong Kong - 5.19% Automobiles - 1.11% Dongfeng Motor Group Co. Ltd. - Class H Food Products - 0.23% Tingyi (Cayman Island) Holding Corp. Health Care Equipment & Supplies - 0.09% Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Hotels, Restaurants & Leisure - 0.47% Fairwood Holdings Ltd. IT Services - 0.78% Travelsky Technology Ltd. - Class H Textiles, Apparel & Luxury Goods - 1.83% Anta Sports Products Ltd. Wireless Telecommunication Services - 0.68% China Mobile Ltd. Total Hong Kong (Cost $2,917,789) India - 1.29% Pharmaceuticals - 1.29% Dr. Reddy's Laboratories Ltd. - ADR Total India (Cost $632,001) Israel - 1.64% Pharmaceuticals - 1.64% Teva Pharmaceutical Industries Ltd. - ADR Total Israel (Cost $1,151,626) Japan - 0.88% Electronic Equipment, Instruments & Components - 0.64% Nippon Electric Glass Co., Ltd. Machinery - 0.24% FANUC CORP. Total Japan (Cost $608,046) Luxembourg - 1.81% Wireless Telecommunication Services - 1.81% Millicom International Cellular SA Total Luxembourg (Cost $890,509) Malaysia - 1.80% Airlines - 1.80% AirAsia BHD Total Malaysia (Cost $489,431) Mexico - 0.76% Wireless Telecommunication Services - 0.76% America Movil SAB de CV - ADR Total Mexico (Cost $458,813) Netherlands - 4.01% Food Products - 0.95% Unilever NV - NY Shares - ADR Industrial Conglomerates - 0.78% Koninklijke Philips Electronics N.V. - ADR Semiconductors & Semiconductor Equipment - 2.28% ASML Holding N.V. - NY Shares - ADR NXP Semiconductors NV (a) STMicroelectronics N.V. - NY Shares - ADR Total Netherlands (Cost $2,968,980) Norway - 0.92% Commercial Services & Supplies - 0.92% Tomra Systems Asa Total Norway (Cost $437,067) Singapore - 3.06% Hotels, Restaurants & Leisure - 0.37% Mandarin Oriental International Ltd. Industrial Conglomerates - 2.10% Jardine Strategic Holdings Ltd. (a) Semiconductors & Semiconductor Equipment - 0.59% Avago Technologies Ltd. Total Singapore (Cost $1,608,279) Sweden - 0.96% Communications Equipment - 0.96% Telefonaktirbolaget LM Ericsson - ADR Total Sweden (Cost $594,750) Switzerland - 11.91% Capital Markets - 4.18% EFG International AG GAM Holding AG Julius Baer Group Ltd. Chemicals - 1.18% Syngenta Ag - ADR Electrical Equipment - 1.71% ABB Ltd. - ADR Food Products - 1.69% Barry Callebaut Ag Nestle SA Software - 1.13% Temenos Group AG (a) Textiles, Apparel & Luxury Goods - 2.02% Compagnie Financiere Richemont SA - Class BR A The Swatch Group AG Total Switzerland (Cost $6,743,482) Taiwan, Province of China - 1.14% Semiconductors & Semiconductor Equipment - 1.14% Taiwan Semiconductor Manufacturing Company Ltd. - ADR Total Taiwan, Province of China (Cost $597,568) United Kingdom - 7.77% Beverages - 1.41% Diageo plc - ADR Capital Markets - 2.53% Schroders PLC Schroders PLC Health Care Equipment & Supplies - 1.11% Smith & Nephew PLC - ADR Hotels, Restaurants & Leisure - 1.55% Millennium & Copthorne Hotels PLC Internet Software & Services - 1.17% Telecity Group PLC (a) Total United Kingdom (Cost $4,953,203) United States - 0.70% Software - 0.70% AsiaInfo-Linkage Inc. (a) Total United States (Cost $510,340) TOTAL COMMON STOCKS (Cost $50,458,533) PREFERRED STOCKS - 5.37% Brazil - 5.37% Beverages - 1.71% Companhia de Bebidas das Americas (AMBEV) - ADR Oil, Gas & Consumable Fuels - 1.54% Petroleo Brasileiro S.A. - ADR Wireless Telecommunication Services - 2.12% Tim Participacoes SA - ADR Total Brazil (Cost $3,027,082) TOTAL PREFERRED STOCKS (Cost $3,027,082) SHORT TERM INVESTMENTS - 6.40% Investment Compaies - 6.40% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $4,363,737) TOTAL SHORT TERM INVESTMENTS (Cost $4,363,737) Total Investments(Cost $57,849,352) - 96.87% Other Assets in Excess of Liabilities - 3.13% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of June 30, 2011, the industry diversification was as follows: Fair Value Percentage Common Stocks Airlines $ % Automobiles % Beverage % Biotechnology % Capital Markets % Chemicals % Commercial Service & Supplies % Communications Equipment % Construction Materials % Diversified Financial Services % Electrical Equipment % Electronic Equipment, Instruments & Components % Food Products % Health Care Equipment & Supplies % Health Care Providers & Services % Hotels, Resturants & Leisure % Household Products % Industrial Conglomerates % Internet Software & Services % IT Services % Machinery % Media % Personal Products % Pharmaceuticals % Real Estate Management & Development % Semiconductors & Semiconductor Equipment % Software % Specialty Retail % Textiles, Apparel & Luxury Goods % Wireless Telecommunications % Total Common Stocks % Preferred Stocks Beverage % Oil, Gas & Consumable Fuels % Wireless Telecommunications % Total Preferred Stocks % Short Term Investments Investment Companies % Total Short Term Investments % Total Investments % Other Assets in Excess of Liabilities % TOTAL NET ASSETS $ % The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Large Cap Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.37% Consumer Discretionary - 13.57% Automobiles - 2.74% TOYOTA MOTOR CORP. - ADR (b) $ Media - 3.88% Viacom Inc. - Class B The Walt Disney Co. Specialty Retail - 3.55% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 3.40% Deckers Outdoor Corp. (a) Polo Ralph Lauren Corp. Total Consumer Discretionary (Cost $3,511,849) Consumer Staples - 3.69% Food & Staples Retailing - 2.24% Costco Wholesale Corp. Personal Products - 1.45% Avon Products, Inc. Total Consumer Staples (Cost $957,785) Energy - 2.36% Energy Equipment & Services - 2.36% Schlumberger Ltd. (b) Total Energy (Cost $437,288) Financials - 16.55% Capital Markets - 2.19% Northern Trust Corp. Diversified Financial Services - 14.36% American Express Co. Bank of America Corp. Franklin Resources, Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Visa Inc. Total Financials (Cost $4,929,291) Health Care - 20.08% Biotechnology - 3.73% Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 2.07% Becton, Dickinson and Co. Health Care Providers & Services - 2.15% HEALTHSOUTH Corp. (a) Life Sciences Tools & Services - 1.63% Agilent Technologies, Inc. (a) Pharmaceuticals - 10.50% Bayer AG - ADR (b) Forest Laboratories, Inc. (a) Hospira, Inc. (a) Merck & Co., Inc. Total Health Care (Cost $5,729,021) Industrials - 7.01% Aerospace & Defense - 2.34% The Boeing Co. Air Freight & Logistics - 3.23% FedEx Corp. Construction & Engineering - 1.44% Fluor Corp. Total Industrials (Cost $1,428,546) Information Technology - 28.83% Communications Equipment - 6.57% Cisco Systems, Inc. Motorola Solutions, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 1.19% NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.29% Corning Inc. Internet Software & Services - 6.23% eBay Inc. (a) Yahoo!, Inc. (a) Semiconductors & Semiconductor Equipment - 10.23% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Texas Instruments, Inc. Software - 3.32% Electronic Arts Inc. (a) Total Information Technology (Cost $8,787,422) Materials - 5.28% Chemicals - 5.28% Monsanto Co. Sigma-Aldrich Corp. Total Materials (Cost $1,556,687) TOTAL COMMON STOCKS (Cost $27,337,889) SHORT TERM INVESTMENTS - 2.82% Investment Compaies - 2.82% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $1,042,611) TOTAL SHORT TERM INVESTMENTS (Cost $1,042,611) Total Investments(Cost $28,380,500) - 100.19% Liabilities in Excess of Other Assets - (0.19)% ) TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $2,408,232 (6.52% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Micro Cap Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.56% Consumer Discretionary - 11.55% Diversified Consumer Services - 4.82% National American University Holdings, Inc. $ Steiner Leisure Ltd. (a)(b) Universal Technical Institute, Inc. Hotels, Restaurants & Leisure - 3.16% McCormick & Schmick's Seafood Restaurants, Inc. (a) Shuffle Master, Inc. (a) Household Durables - 1.12% The Dixie Group, Inc. (a)(c) Textiles, Apparel & Luxury Goods - 2.45% Oxford Industries, Inc. Total Consumer Discretionary (Cost $3,039,916) Consumer Staples - 3.74% Beverages - 2.31% Primo Water Corp. (a) Food Products - 1.43% Smart Balance, Inc. (a) Total Consumer Staples (Cost $1,081,020) Financials - 8.06% Capital Markets - 3.30% Cohen & Steers, Inc. Edelman Financial Group Inc. Diversified Financial Services - 4.76% MarketAxess Holdings, Inc. Total Financials (Cost $1,631,966) Health Care - 15.91% Health Care Equipment & Supplies - 9.78% Align Technology, Inc. (a) ICU Medical, Inc. (a) Meridian Bioscience, Inc. Neogen Corp. (a) Sonosite, Inc. (a) Health Care Providers & Services - 1.99% National Research Corp. Health Care Technology - 4.14% Computer Programs and Systems, Inc. Omnicell, Inc. (a) Total Health Care (Cost $2,606,900) Industrials - 12.82% Building Products - 1.60% Ameresco, Inc. - Class A (a) Construction & Engineering - 3.12% MYR Group Inc. (a) Electrical Equipment - 2.31% Thermon Group Holdings Inc. (a) Machinery - 3.85% Chart Industries, Inc. (a) Professional Services - 1.94% Exponent, Inc. (a) Total Industrials (Cost $2,665,987) Information Technology - 41.89% Communications Equipment - 2.67% EXFO, Inc. (a)(b) ShoreTel, Inc. (a) Computers & Peripherals - 3.88% Rimage Corp. Stratasys, Inc. (a) Electronic Equipment, Instruments & Components - 3.90% DTS, Inc. (a) Electro Scientific Industries, Inc. (a) Internet Software & Services - 16.66% comScore Inc. (a) Cornerstone OnDemand, Inc. (a) Envestnet, Inc. (a) Internap Network Services Corp. (a) NIC, Inc. Responsys, Inc. (a) SciQuest, Inc. (a) SPS Commerce Inc. (a) XO Group, Inc. (a) Semiconductors & Semiconductor Equipment - 3.89% Cabot Microelectronics Corp. (a) NVE Corp. (a) PDF Solutions, Inc. (a) Software - 10.89% ACI Worldwide, Inc. (a) Deltek, Inc. (a) PROS Holdings, Inc. (a) Radiant Systems, Inc. (a) Velti PLC. (a)(b) Total Information Technology (Cost $10,268,722) Materials - 3.59% Chemicals - 1.88% Landec Corp. (a) STR Holdings Inc. (a) Metals & Mining - 1.71% Horsehead Holding Corp. (a) Total Materials (Cost $918,137) TOTAL COMMON STOCKS (Cost $22,212,648) SHORT TERM INVESTMENTS - 1.11% Investment Compaies - 1.11% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $345,605) TOTAL SHORT TERM INVESTMENTS (Cost $345,605) Total Investments(Cost $22,558,253) - 98.67% Other Assets in Excess of Liabilities - 1.33% TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $1,450,884 (4.66% of net assets) at June 30, 2011. (c) Portion or all of these securities deemed illiquid. The total value of these portions amounted to $67,146 (0.22% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Mid Cap Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 95.46% Consumer Discretionary - 33.16% Auto Components - 4.71% Autoliv, Inc. $ Gentex Corp. Diversified Consumer Services - 6.31% Career Education Corp. (a) DeVry, Inc. ITT Educational Services, Inc. (a) Hotels, Restaurants & Leisure - 5.12% Chipotle Mexican Grill, Inc. (a) International Game Technology Life Time Fitness, Inc. (a) Household Durables - 2.12% Harman International Industries, Inc. Specialty Retail - 9.52% Abercrombie & Fitch Co. - Class A Chico's FAS, Inc. PETsMART, Inc. Tiffany & Co. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 5.38% Deckers Outdoor Corp. (a) Polo Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $184,287,396) Consumer Staples - 1.86% Food & Staples Retailing - 1.86% Whole Foods Market, Inc. Total Consumer Staples (Cost $8,809,083) Financials - 16.86% Capital Markets - 6.65% Affiliated Managers Group, Inc. (a) Eaton Vance Corp. Janus Capital Group, Inc. Northern Trust Corp. Consumer Finance - 1.16% Netspend Holdings, Inc. (a) Diversified Financial Services - 9.05% Global Payments Inc. Moody's Corp. Morningstar, Inc. MSCI, Inc. (a) Total Financials (Cost $118,676,193) Health Care - 12.37% Biotechnology - 1.18% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 1.60% DENTSPLY International, Inc. Health Care Providers & Services - 1.71% HEALTHSOUTH Corp. (a) Life Sciences Tools & Services - 4.09% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Pharmaceuticals - 3.79% Forest Laboratories, Inc. (a) Hospira, Inc. (a) Total Health Care (Cost $87,658,838) Industrials - 6.67% Air Freight & Logistics - 1.05% UTI Worldwide, Inc. (b) Commercial Services & Supplies - 2.57% Covanta Holding Corp. Iron Mountain, Inc. Construction & Engineering - 2.04% Quanta Services, Inc. (a) Professional Services - 1.01% Verisk Analytics, Inc - Class A (a) Total Industrials (Cost $48,452,061) Information Technology - 21.15% Electronic Equipment, Instruments & Components - 2.04% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 4.89% Akamai Technologies, Inc. (a) Equinix, Inc. (a) Monster Worldwide, Inc. (a) IT Services - 4.83% Fiserv, Inc. (a) FleetCor Technologies Inc. (a) NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 2.90% KLA-Tencor Corp. Software - 6.49% Electronic Arts Inc. (a) Red Hat, Inc. (a) Solera Holdings Inc. Total Information Technology (Cost $145,854,053) Materials - 3.39% Chemicals - 3.39% FMC Corp. Sigma-Aldrich Corp. Total Materials (Cost $16,442,450) TOTAL COMMON STOCKS (Cost $610,180,074) SHORT TERM INVESTMENTS - 4.48% Investment Compaies - 4.48% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $35,228,786) TOTAL SHORT TERM INVESTMENTS (Cost $35,228,786) Total Investments(Cost $645,408,860) - 99.94% Other Assets in Excess of Liabilities - 0.06% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $8,252,079 (1.05% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Science & Technology Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 95.48% Energy - 3.53% Energy Equipment & Services - 3.53% Baker Hughes, Inc. $ Schlumberger Ltd. (b) Total Energy (Cost $7,292,529) Health Care - 37.73% Biotechnology - 4.89% Amylin Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 9.75% Align Technology, Inc. (a) Baxter International Inc. Becton, Dickinson and Co. DENTSPLY International, Inc. NuVasive, Inc. (a) Health Care Providers & Services - 1.35% HEALTHSOUTH Corp. (a) Health Care Technology - 2.61% athenahealth Inc. (a) Computer Programs and Systems, Inc. Life Sciences Tools & Services - 7.27% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Techne Corp. Pharmaceuticals - 11.86% Allergan, Inc. Forest Laboratories, Inc. (a) Hospira, Inc. (a) Merck & Co., Inc. Warner Chilcott PLC - Class A (b) Total Health Care (Cost $118,744,684) Industrials - 7.53% Aerospace & Defense - 1.21% Ceradyne, Inc. (a) Construction & Engineering - 2.04% Quanta Services, Inc. (a) Machinery - 2.54% Chart Industries, Inc. (a) Professional Services - 1.74% The Corporate Executive Board Co. Total Industrials (Cost $17,708,923) Information Technology - 42.34% Communications Equipment - 5.75% Cisco Systems, Inc. Motorola Solutions, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 3.86% EMC Corp. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 2.43% Corning Inc. Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 10.47% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) Digital River, Inc. (a) eBay Inc. (a) Equinix, Inc. (a) Google Inc. - Class A (a) Yahoo!, Inc. (a) IT Services - 6.26% Fiserv, Inc. (a) International Business Machines Corp. (IBM) NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 6.62% Applied Materials, Inc. Broadcom Corp. - Class A FormFactor Inc. (a) Intel Corp. Semtech Corp. (a) Texas Instruments, Inc. Software - 6.95% Electronic Arts Inc. (a) Microsoft Corp. Oracle Corp. Red Hat, Inc. (a) Total Information Technology (Cost $135,562,597) Materials - 4.35% Chemicals - 4.35% FMC Corp. Monsanto Co. Total Materials (Cost $13,860,606) TOTAL COMMON STOCKS (Cost $293,169,339) SHORT TERM INVESTMENTS - 4.38% Investment Compaies - 4.38% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $16,307,011) TOTAL SHORT TERM INVESTMENTS (Cost $16,307,011) Total Investments(Cost $309,476,350) - 99.86% Other Assets in Excess of Liabilities - 0.14% TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $14,175,278 (3.81% of net assets) at June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Small Cap Fund Schedule of Investments June 30, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 96.34% Consumer Discretionary - 24.90% Auto Components - 2.17% Gentex Corp. $ Diversified Consumer Services - 6.35% Capella Education Co. (a) Career Education Corp. (a) Corinthian Colleges, Inc. (a)(d) DeVry, Inc. Universal Technical Institute, Inc. (c)(d) Hotels, Restaurants & Leisure - 15.04% Ameristar Casinos, Inc. (d) Life Time Fitness, Inc. (a)(d) P.F. Chang's China Bistro, Inc. (d) Panera Bread Co. (a) WMS Industries, Inc. (a)(d) Specialty Retail - 0.21% Coldwater Creek, Inc. (a) Textiles, Apparel & Luxury Goods - 1.13% Oxford Industries, Inc. (d) Total Consumer Discretionary (Cost $579,010,599) Consumer Staples - 1.40% Food & Staples Retailing - 1.40% The Fresh Market, Inc. (a) Total Consumer Staples (Cost $44,587,752) Financials - 7.50% Capital Markets - 2.80% Waddell & Reed Financial, Inc. - Class A Diversified Financial Services - 3.18% MarketAxess Holdings, Inc. (c) Morningstar, Inc. (c) Real Estate Management & Development - 1.52% FirstService Corp. (a)(b)(c) Total Financials (Cost $96,109,426) Health Care - 21.37% Biotechnology - 1.95% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Services - 1.47% PSS World Medical, Inc. (a) Health Care Equipment & Supplies - 6.82% Align Technology, Inc. (a)(c)(d) Haemonetics Corp. (a) Wright Medical Group, Inc. (a)(d) Health Care Providers & Services - 1.63% VCA Antech, Inc. (a) Health Care Technology - 2.55% athenahealth Inc. (a)(d) Life Sciences Tools & Services - 6.95% Charles River Laboratories International, Inc. (a) ICON PLC - ADR (a)(b)(c) Pharmaceutical Product Development, Inc. Techne Corp. (c) Total Health Care (Cost $498,024,971) Industrials - 12.95% Aerospace & Defense - 2.98% Ceradyne, Inc. (a) Hexcel Corp. (a) Machinery - 1.77% Valmont Industries, Inc. Professional Services - 8.20% The Corporate Executive Board Co. (c)(d) Costar Group, Inc. (a) FTI Consulting, Inc. (a) Korn Ferry International (a) Total Industrials (Cost $243,293,489) Information Technology - 28.22% Communications Equipment - 3.74% Adtran, Inc. Ciena Corp. (a) Computers & Peripherals - 1.53% Diebold, Inc. Stratasys, Inc. (a) Electronic Equipment, Instruments & Components - 2.46% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Internet Software & Services - 7.13% Ancestry.com, Inc. (a) DealerTrack Holdings Inc. (a)(c)(d) Dice Holdings Inc. (a) Internap Network Services Corp. (a)(c)(d) Monster Worldwide, Inc. (a) XO Group, Inc. (a)(c)(d) IT Services - 2.11% NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 7.68% Cabot Microelectronics Corp. (a) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) MKS Instruments, Inc. (c)(d) Semtech Corp. (a) Software - 3.57% Blackboard, Inc. (a) Manhattan Associates, Inc. (a)(c)(d) RealD Inc. (a) Total Information Technology (Cost $645,527,362) TOTAL COMMON STOCKS (Cost $2,106,553,599) PREFERRED STOCKS - 0.08% Financials - 0.08% Real Estate Management & Development - 0.08% Firstservice Corp. (b) Total Financials (Cost $1,738,105) TOTAL PREFERRED STOCKS (Cost $1,738,105) SHORT TERM INVESTMENTS - 3.51% Investment Compaies - 3.51% $ Fidelity Institutional Government Portfolio - 0.01% Total Investment Companies (Cost $105,536,799) TOTAL SHORT TERM INVESTMENTS (Cost $105,536,799) Total Investments(Cost $2,213,828,503) - 99.93% Other Assets in Excess of Liabilities - 0.07% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $96,205,813 (3.20% of net assets) at June 30, 2011. (c) Portion or all of these securities deemed illiquid. The total value of these portions amounted to $244,824,373 (8.14% of net assets) at June 30, 2011. (d) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. The total value of these securities amounted to $1,052,829,535 (35.06% of net assets) at June 30, 2011. Please see attached table for details on affiliate transactions The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Summary of Fair Value Exposure at June 30, 2011 In accordance with FASB ASC 820, FairValue Measurements and Disclosure (ASC 820), fair value is defined as the price that a Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tierhierarchy todistinguish between(1) inputs that reflecttheassumptions marketparticipantswouldusein pricinganasset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Funds’ investments. The inputs are summarized in the three broad levels listed below: Level 1 —Valuations based on quoted prices for investments in active markets that a Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2— Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3—Valuations based on significant unobservable inputs (including a Fund’s ownassumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Non-U.S. equity securities actively traded in foreign markets may be reflected in Level 2 despite the availability of closing prices, because the Funds evaluate and determine whether those closing prices reflect fair value at the close of the NewYork StockExchange (NYSE) or require adjustment. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurement of applicable Fund assets and liabilities by level within the fair value hierarchy as of June 30, 2011. These assets are measured on a recurring basis. Buffalo China Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary - Consumer Staples - - Energy - - Financials - Health Care - Industrials - - Information Technology Materials - - Telecommunication Services - - Utilities - - Short Term Investment - - Total* The Buffalo Flexible Income Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - Written Options - - The Buffalo Growth Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo High Yield Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Preferred Stocks Consumer Discretionary - Financials - Health Care - - Preferred Stocks - Convertible Bonds Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - Industrials - - Information Technology - - Materials - - Corporate Bonds - - Short Term Investments - - Total* The Buffalo International Fund Level 1 Level 2 Level 3 Total Common Stocks Bermuda - - Brazil - - Cayman Islands - - Chile - - China - - France - - Germany - - Hong Kong - - India - - Israel - - Japan - - Luxembourg - - Malaysia - - Mexico - - Netherlands - - Norway - - Singapore - Sweden - - Switzerland - - Taiwan - - United Kingdom - - United States - - Preferred Stocks - - Short Term Investment - - Total* - The Large Cap Fund Level 1 Level 2 Level 3 Total Common Stocks Short Term Investments - - Total* - - The Buffalo Micro Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Science & Technology Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Preferred Stocks - - Short Term Investment - - Total* - - *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. The following is a reconciliation of the Buffalo China Fund Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended June 30, 2011: Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) June 30, 2011 Fair Value as of 3/31/2011 $
